Citation Nr: 1743042	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  13-09 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral pes planus.

2.  Whether new and material evidence has been received to reopen a claim of service connection for bilateral carpal tunnel syndrome of the wrists.

3.  Entitlement to service connection for bilateral carpal tunnel syndrome of the wrists.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

6.  Entitlement to service connection for an acquired psychiatric disability other than PTSD, to include delusional disorder.

7.  Entitlement to service connection for hypertension.

8.  Entitlement to a disability rating greater than 20 percent for low back strain.

9.  Entitlement to a disability rating greater than 10 percent for degenerative joint disease of the right knee.

10.  Entitlement to a disability rating greater than 10 percent for degenerative joint disease of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from August 1988 to January 1993, including in the southwest Asia Theater of operations during the Persian Gulf War, and from January 1997 to August 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which determined that new and material evidence had not been received sufficient to reopen the Veteran's previously denied claim of service connection for bilateral carpal tunnel syndrome of the wrists (which was characterized as bilateral carpal tunnel syndrome (previously claimed as bilateral wrist condition)).  The RO also denied the Veteran's claims of service connection for bilateral pes planus and for tinnitus and his claims for a disability rating greater than 10 percent for degenerative joint disease of the right knee and for a disability rating greater than 10 percent for degenerative joint disease of the left knee.  The RO assigned a higher 20 percent rating effective August 18, 2009, for the Veteran's service-connected low back strain.  The Veteran disagreed with this decision in April 2011 although a copy of his notice of disagreement is not included in his claims file.  He perfected a timely appeal in April 2013.

This matter next is on appeal from a January 2013 rating decision in which the RO denied, in pertinent part, the Veteran's claims of service connection for PTSD and for hypertension.  The Veteran disagreed with this decision in February 2013.  He perfected a timely appeal in May 2014.  A Travel Board hearing was held at the RO in January 2017 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.

The Veteran appointed his current service representative to represent him before VA by filing a properly executed VA Form 21-22 in August 2013.

The Board observes that, in an October 2007 rating decision, the RO denied the Veteran's claim of service connection for bilateral carpal tunnel syndrome of the wrists (which was characterized as a bilateral wrist condition).  The Veteran did not appeal this decision, and it became final.  See 38 U.S.C.A. § 7104 (West 2016).  He also did not submit any relevant evidence or argument within 1 year of the October 2007 rating decision which would render it non-final for VA adjudication purposes.  See Buie v Shinseki, 24 Vet. App. 242, 251-52 (2011) (explaining that, when statements are received within one year of a rating decision, the Board's inquiry is not limited to whether those statements constitute notices of disagreement but whether those statements include the submission of new and material evidence under 38 C.F.R. § 3.156 (b)).  

The Board does not have jurisdiction to consider a claim that has been adjudicated previously unless new and material evidence is presented.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, the issue of whether new and material evidence has been received to reopen a claim of service connection for bilateral carpal tunnel syndrome of the wrists is as stated on the title page.  Regardless of the RO's actions, the Board must make its own determination as to whether new and material evidence has been received to reopen this claim.  That is, the Board has a jurisdictional responsibility to consider whether a claim should be reopened.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

The Board notes that, in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that claims for service connection for PTSD also encompass claims for service connection for all psychiatric disabilities afflicting a Veteran based on a review of the medical evidence.  The medical evidence indicates that the Veteran has been diagnosed as having delusional disorder.  Thus, the claims of service connection for PTSD and for an acquired psychiatric disability other than PTSD, to include delusional disorder, are as stated on the title page of this decision.

The Board next notes that, in Rice v. Shinseki, the Court held that a TDIU claim cannot be considered separate and apart from an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Instead, the Court held that a TDIU claim is an attempt to obtain an appropriate rating for a service-connected disability. The Court also found in Rice that, when entitlement to a TDIU is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability.  In this case, the RO adjudicated a TDIU claim in a July 2014 rating decision which was not appealed.  Thus, the Board finds that Rice is moot.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

As is explained below in greater detail, new and material evidence has been received sufficient to reopen the previously denied claim of service connection for bilateral carpal tunnel syndrome of the wrists.  The issues of entitlement to service connection for bilateral carpal tunnel syndrome of the wrists, tinnitus, PTSD, an acquired psychiatric disability other than PTSD, to include delusional disorder, and for hypertension, and entitlement to disability ratings greater than 20 percent for low back strain, greater than 10 percent for degenerative joint disease of the right knee, and greater than 10 percent for degenerative joint disease of the left knee are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ) (in this case, the RO).  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  In a rating decision dated on October 24, 2007, and issued to the Veteran on October 26, 2007, the RO denied, in pertinent part, a claim of service connection for a bilateral wrist condition; this decision was not appealed and became final.

2.  The evidence received since the October 2007 rating decision relates to an unestablished fact necessary to substantiate the claim of service connection for bilateral carpal tunnel syndrome of the wrists because it suggests that the Veteran has experienced continuous disability due to bilateral carpal tunnel syndrome of the wrists since active service.

3.  In statements made on the record at his January 25, 2017, Board hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal for service connection for bilateral pes planus.


CONCLUSIONS OF LAW

1.  The October 2007 rating decision, which denied the Veteran's claim of service connection for a bilateral wrist condition, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.302 (2016).

2.  Evidence received since the October 2007 RO decision in support of the claim of service connection for bilateral carpal tunnel syndrome of the wrists is new and material; thus, this claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The criteria for withdrawal of an appeal on the issue of entitlement to service connection for bilateral pes planus by the appellant (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

The Veteran in this case has not referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claims.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015, cert denied, U.S. Oct. 3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

New and Material Evidence Claim

In October 2007, the AOJ denied, in pertinent part, the Veteran's claim of service connection for a bilateral wrist condition.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 3.160(d), 20.302, 20.1103.  The Veteran did not initiate an appeal of this rating decision and it became final.  He also did not submit any statements relevant to this claim within 1 year of the October 2007 rating decision which would render it non-final for VA purposes under 38 C.F.R. § 3.156(b).  See Buie, 24 Vet. App. at 251-52.

The claim of service connection for bilateral carpal tunnel syndrome of the wrists may be reopened if new and material evidence is received.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed an application to reopen this previously denied service connection claim in statements on a VA Form 21-4138 which was received by the AOJ on August 18, 2009.  New and material evidence is defined by regulation.  See 38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

With respect to the Veteran's application to reopen a claim of service connection for bilateral carpal tunnel syndrome of the wrists, the evidence before VA at the time of the prior final AOJ decisions consisted of his service treatment records, post-service VA treatment records, and his lay statements.  The AOJ concluded that there was no medical evidence demonstrating that the Veteran experienced any bilateral carpal tunnel syndrome of the wrists (which was characterized as a bilateral wrist condition) which could be attributed to active service.  Thus, the claim was denied.

The newly received evidence includes additional VA outpatient treatment records and examination reports and additional lay statements from the Veteran and his January 2017 Board hearing testimony.  All of this newly received evidence is to the effect that the Veteran has experienced continuous disability due to bilateral carpal tunnel syndrome of the wrists since he worked as a vehicle mechanic during active service.  For example, the Veteran testified credibly before the Board in January 2017 that he first had experienced bilateral carpal tunnel syndrome of the wrists while working as a vehicle mechanic during service.  See Board hearing transcript dated January 25, 2017, at pp. 29-30.  He also testified credibly that a post-service private treating clinician had related his bilateral carpal tunnel syndrome of the wrists to the work he had performed during active service as a mechanic.  Id., at pp. 31-32.

The Board notes that the evidence which was of record at the time of the prior final AOJ decision in October 2007 did not indicate that the Veteran experienced bilateral carpal tunnel syndrome of the wrists which could be attributed to active service.  The newly received evidence suggests that the Veteran has experienced continuous disability due to bilateral carpal tunnel syndrome of the wrists which may be related to active service.  The Board observes in this regard that, in Shade v. Shinseki, 24 Vet. App 110 (2010), the Court held that the phrase "raises a reasonable possibility of substantiating the claim" found in the post-VCAA version of 38 C.F.R. § 3.156(a) must be viewed as "enabling" reopening of a previously denied claim rather than "precluding" it.  All of the newly received evidence is presumed credible for the limited purpose of reopening the previously denied claim.  See Justus, 3 Vet. App. at 513.  Thus, the Board finds that the evidence submitted since October 2007 is new, in that it has not been submitted previously to agency adjudicators, and is material, in that it relates to an unestablished fact necessary to substantiate the claim of service connection for bilateral carpal tunnel syndrome of the wrists and raises a reasonable possibility of substantiating this claim.  Because new and material evidence has been received, the Board finds that the previously denied claim of service connection for bilateral carpal tunnel syndrome of the wrists is reopened.

Dismissal of Claim

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  As noted above, in statements made on the record at his January 2017 Board hearing, the Veteran, through his service representative, requested that his appeal for service connection for bilateral pes planus be withdrawn.  See Board hearing transcript dated January 25, 2017, at pp. 2.  Thus, there remain no allegations of errors of fact or law for appellate consideration with respect to this claim.  Accordingly, the Board does not have jurisdiction to review the claim of service connection for bilateral pes planus and it is dismissed.
ORDER

As new and material evidence has been received, the previously denied claim of service connection for bilateral carpal tunnel syndrome of the wrists is reopened; to this extent only, the appeal is granted.

Entitlement to service connection for bilateral pes planus is dismissed.


REMAND

The Board has reopened the Veteran's previously denied claim of service connection for bilateral carpal tunnel syndrome of the wrists (as discussed above).  The Veteran also contends that he incurred tinnitus, PTSD, an acquired psychiatric disability other than PTSD, to include delusional disorder, and hypertension during active service.  He further contends that his service-connected low back strain, degenerative joint disease of the right knee, and degenerative joint disease of the left knee are more disabling than currently evaluated.  Having reviewed the record evidence, the Board finds that additional development is necessary before the underlying claims can be adjudicated on the merits.

The Board notes initially that a review of the Veteran's claims file indicates that he receives Social Security Disability (SSD).  The Veteran testified to this effect at his January 2017 Board hearing.  A copy of the Social Security Administration (SSA) decision awarding him SSD is of record along with a cover sheet for his SSA records.  Unfortunately, although it appears that SSA provided a compact disc (CD) with the Veteran's complete SSA records to VA on December 30, 2013, these records have not been uploaded to either VBMS or Virtual VA.  The Board notes that VA has a duty to obtain SSA records when it has actual notice that the Veteran is receiving SSA benefits.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Thus, the Board finds that, on remand, the AOJ should conduct a one-time search of its files to locate the CD provided to VA by SSA on December 30, 2013, and upload the records contained on this CD to VBMS.

With respect to the Veteran's service connection claims for bilateral carpal tunnel syndrome of the wrists and tinnitus, the Board notes that he testified credibly in January 2017 that he experienced continuous disability due to each of these claimed disabilities since his service separation.  The Veteran is competent to report what he experienced concerning his tinnitus.  And, as noted elsewhere, the Veteran's hearing testimony concerning his in-service duties as a vehicle mechanic and the problems this caused him with his wrists is considered credible because it is consistent with the facts and circumstances of his active service.  To date, however, the Veteran has not been provided with appropriate examinations to determine the nature and etiology of his bilateral carpal tunnel syndrome of the wrists or tinnitus.  Thus, the Board finds that, on remand, the Veteran should be scheduled for appropriate examinations to determine the nature and etiology of these disabilities.

With respect to the Veteran's claims of service connection for PTSD and for an acquired psychiatric disability other than PTSD, the Board acknowledges that the Veteran was examined for PTSD in August 2012.  Unfortunately, however, a review of that examination report indicates that the VA examiner found the Veteran to be "actively psychotic" at this examination and did not discuss what alleged in-service stressor caused or contributed to his claimed PTSD.  This examiner also concluded that the Veteran did not meet the diagnostic criteria for a diagnosis of PTSD.  The Veteran subsequently provided a partial copy of a VA PTSD Disability Benefits Questionnaire (DBQ) in February 2017 which contains a diagnosis of PTSD but does not discuss what claimed in-service stressor supported this diagnosis or whether it was related to the Veteran's fear of hostile military or terrorist activity.  This February 2017 VA PTSD DBQ also is not signed by the clinician who apparently conducted it.  The Board notes in this regard that the Veteran has reported on several VA Forms 21-0781 that his in-service stressor occurred when a fellow soldier was killed while they both served in Iraq during the Persian Gulf War.  He also testified to this effect at his January 2017 Board hearing.  See Board hearing transcript dated January 25, 2017, at pp. 21-22.  Given the foregoing, the Board finds that, on remand, the Veteran should be scheduled for appropriate VA examinations to determine the nature and etiology of his claimed PTSD and his claimed acquired psychiatric disability other than PTSD.

With respect to the Veteran's service connection claim for hypertension, the Board acknowledges that he was examined for VA adjudication purposes in August 2012.  Unfortunately, a review of this examination shows that it is inadequate for VA adjudication purposes.  See 38 C.F.R. § 4.2 (2016).  Specifically, following VA hypertension DBQ in August 2012, the VA examiner opined that it was less likely than not that the Veteran's hypertension was related to active service.  The rationale for this opinion was that there were no service treatment records showing complaints or treatment for hypertension.  The Board notes that the absence of contemporaneous records does not preclude granting service connection for a claimed disability.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  Because the rationale provided by the August 2012 VA hypertension DBQ examiner violated the Court's decisions in Buchanan and Barr, the Board finds that this DBQ is not probative on the issue of whether the Veteran's hypertension is related to active service.  There otherwise is insufficient evidence to adjudicate the Veteran's service connection claim for hypertension.  Thus, the Board finds that, on remand, the Veteran should be scheduled for appropriate examination to determine the nature and etiology of his hypertension.

With respect to the Veteran's increased rating claims for low back strain, degenerative joint disease of the right knee, and for degenerative joint disease of the left knee, the Board notes that he testified credibly at his January 2017 hearing that all of these service-connected disabilities had worsened since his most recent examinations in 2009 (for the knees) and in 2014 (for the low back).  See Board hearing transcript dated January 25, 2017, at pp. 33-34.  The Court has held that, when a Veteran alleges that his service-connected disability has worsened since he was examined previously, a new examination may be required to evaluate the current degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); but see Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (finding "mere passage of time" does not render old examination inadequate).  

The Board next notes that the Court issued a decision in Correia mandating new requirements for VA examinations of musculoskeletal disabilities (including disabilities of the low back and bilateral knees, as in this case) in order to satisfy judicial review in increased rating claims.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  The Court held in Correia that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Id.; see also 38 C.F.R. § 4.59.  A review of the record evidence shows that the Veteran's most recent VA examination for the spine in May 2014 and his most recent VA joints examination (for the knees) in November 2009 did not comply with Correia.  For example, there is no indication in either of these examinations whether the ranges of motion obtained for either the low back or the knees is active or passive or in weight-bearing or non-weight-bearing.  Accordingly, the Board finds that, on remand, the Veteran should be scheduled for updated VA examinations to determine the current nature and severity of his service-connected low back strain, degenerative joint disease of the right knee, and degenerative joint disease of the left knee.  See also Southall-Norman v. McDonald, 28 Vet. App. 346 (2016) (finding 38 C.F.R. § 4.59 not limited to diagnostic codes involving range of motion and extending Correia to disabilities involving painful joint or periarticular pathology).

The AOJ also should attempt to obtain the Veteran's updated treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Conduct a one-time search of the AOJ's files for the compact disc (CD) containing the Veteran's complete Social Security Administration (SSA) files which was date-stamped as received by the AOJ on December 30, 2013.  If, and only if, this one-time search does not locate the CD containing the Veteran's complete SSA records, then contact SSA and request these records again.  Once these records are located at the AOJ or obtained from SSA again, they should be uploaded to the Veteran's VBMS eFolder.

2.  Obtain all VA and private treatment records which have not been obtained already.

3.  Schedule the Veteran for examination to determine the nature and etiology of any bilateral carpal tunnel syndrome of the wrists.  The claims file should be provided for review.

The examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that bilateral carpal tunnel syndrome of the wrists, if diagnosed, is related to active service or any incident of service.  A separate etiology opinion should be provided for each of the Veteran's wrists, if possible.  A rationale also should be provided for any opinions expressed.  If any requested opinion(s) cannot be provided without resorting to speculation, then the examiner should explain why this is so.

4.  Schedule the Veteran for examination to determine the nature and etiology of any tinnitus.  The claims file should be provided for review.

The examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that tinnitus, if diagnosed, is related to active service or any incident of service.  A rationale should be provided for any opinions expressed.  If any requested opinion(s) cannot be provided without resorting to speculation, then the examiner should explain why this is so.

The examiner is advised that the Veteran worked as a light vehicle mechanic during active service and contends that he was exposed to significant acoustic trauma during such service.  The examiner also is advised that the Veteran is competent to report that he experienced tinnitus as a result of his in-service duties as a light vehicle mechanic.

5.  Schedule the Veteran for examination to determine the nature and etiology of any PTSD.  The claims file should be provided for review.

The examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that PTSD, if diagnosed, is related to active service or any incident of service.  If PTSD is diagnosed, then the examiner should identify the in-service stressor(s) which support this diagnosis or if PTSD is related to the Veteran's fear of hostile military or terrorist activity.  A rationale should be provided for any opinions expressed.  If any requested opinion(s) cannot be provided without resorting to speculation, then the examiner should explain why this is so.

6.  Schedule the Veteran for examination to determine the nature and etiology of any acquired psychiatric disability other than PTSD, to include delusional disorder.  The claims file should be provided for review.

The examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any acquired psychiatric disability other than PTSD, to include delusional disorder, if diagnosed, is related to active service or any incident of service.  A separate etiology opinion should be provided for each acquired psychiatric disability other than PTSD currently experienced by the Veteran, if possible.  A rationale should be provided for any opinions expressed.  If any requested opinion(s) cannot be provided without resorting to speculation, then the examiner should explain why this is so.

7.  Schedule the Veteran for examination to determine the nature and etiology of any hypertension.  The claims file should be provided for review.

The examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that hypertension, if diagnosed, is related to active service or any incident of service.  A rationale should be provided for any opinions expressed.  If any requested opinion(s) cannot be provided without resorting to speculation, then the examiner should explain why this is so.

8.  Schedule the Veteran for an updated examination to determine the current nature and severity of his service-connected low back strain.  In order to comply with the Court's decision in Correia, the examiner must test and record the range of motion for the spine in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, then he or she should clearly explain why that is so.

9.  Schedule the Veteran for an updated examination to determine the current nature and severity of his service-connected degenerative joint disease of the right knee and his service-connected degenerative joint disease of the left knee.  In order to comply with the Court's decision in Correia, the examiner must test and record the range of motion for BOTH knees in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, then he or she should clearly explain why that is so.

10.  Readjudicate the claims.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


